DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2018/0059838) in view of Kurokawa (US 2004/0012581).
Regarding claim 1, Chung discloses display system, comprising: 
a display device (fig. 1) comprising a plurality of gate lines (GL, fig. 1), 
a plurality of source lines (DL, fig. 1), a plurality of pixel electrodes (SP, fig. 1) provided respectively in regions defined by the plurality of gate lines and the plurality of source lines (fig. 1), and a plurality of common electrodes (110, fig. 1) provided to face the plurality of pixel electrodes and used for both image display and touch detection (para. 63, 77); 
a source drive circuit (120, fig. 1) that outputs a source signal; 
a plurality of switching elements (SW1, SW2, SW3 in fig. 2) that are respectively connected between the plurality of source lines and the source drive circuit (fig. 1 and fig. 2) and that each output the source signal output from the source drive circuit to a source line in an ON state and each stop the output of the source signal to the source line in an OFF state (para. 72-74); 

a CPU that controls the switching circuit (para. 122, 128-129), wherein, for each group including a plurality of the switching elements, the switching circuit supplies the plurality of pulse signals respectively to the switching elements included in the group (fig. 3B), and a pulse width of each of the plurality of pulse signals defines ON time of the switching element supplied with the pulse signal (fig. 3B), PAm-70316US45 
the CPU determines pulse widths of the plurality of pulse signals (para. 122, 128), and that the sum of the pulse widths of the plurality of pulse signals is shorter than or equal to a horizontal synchronization period (see fig. 3B).
Chung fails to discloses pulse widths of the plurality of pulse signals are determined such that each of the pulse widths of the plurality of pulse signals is longer than or equal to a charging time of a pixel electrode.
Kurokawa discloses wherein the CPU determines pulse widths of the plurality of pulse signals (para. 56-57, 80), and the pulse widths of the plurality of pulse signals are determined such that each of the pulse widths of the plurality of pulse signals is longer than or equal to a charging time of a pixel electrode (para. 80 and fig. 10) and such that the sum of the pulse widths of the plurality of pulse signals is shorter than or equal to a horizontal synchronization period (fig. 10).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kurokawa in the device Chung. The motivation for doing so would have been to provide the ability adjust change the timings of the switch signals 
  Regarding claim 4, Kurokawa discloses wherein the CPU acquires reception frequency of a receiver that receives a wireless signal (para. 56-57), and, based on the reception frequency thus acquired, the CPU PAm-70316US46 determines the pulse widths of the plurality of pulse signals (para. 56-57).
Claims 10-11 are rejected for the same reasons as claim 1 above.

Allowable Subject Matter
Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628